DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2020 amending claims 1, 12, and 16 has been entered.

Response to Amendment
The amendment filed 8/24/2020 (hereinafter" amendment") has been accepted and entered.  Applicant's amendments to the Claims have overcome a portion of the 112(b) rejection set forth in the Final office Action mailed 6/23/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “borescope axis” of claims 1, 16, and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1, 16 and 21 recites “borescope axis”.  The original specification failed to provide antecedent basis for the limitation “borescope axis”.

The disclosure is also objected to because of the following informalities: 
44”, because Para. [0018], l. 9 disclosed ‘illumination source 42 and borescope camera 44’. 
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities: Line 3 recites the limitation "a borescope axis", however “a borescope axis” is already recited previously in the claim on line 2.  If the line 3 “borescope axis” is referencing the borescope axis of line 2, the line 3 recitation should read "the borescope axis”.  
Claim 21 is objected to because of the following informalities: Line 2 recites the limitation "a borescope axis", however “a borescope axis” is already recited previously in claim 1, which claim 21 is dependent upon.  If claim 21 is referencing the borescope axis of claim 1, the line 2 recitation should read "the borescope axis”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 16, and 21 recite “a borescope axis”.  However, it is undefined where the borescope axis is or how it can be determined.  The specification describes figures 3 and 4 as showing the “borescope optical path”, and describe item 38 as “borescope” and “borescope probe” and item 36 as “borescope”, but does not contain the terms “borescope axis” and does specifically describe where the “borescope axis” is.  The claims partially situate “a borescope axis” by describing “a protective housing extending principally along a borescope axis from a proximal end to a distal end” with the protective housing being shown in fig. 1 as item 18, thereby indicating a direction of the axis but not a precise location of the axis (i.e. it is unknown if the borescope axis runs along the central portion of the protective housing, an upper portion of the protective housing, a lower portion of the protective housing,  or along another portion of the protective housing).  The claims also situate the “borescope axis” by stating “a borescope extending along and coincident with the borescope axis”, but this also does not distinctly define where the “borescope axis” is because it is uncertain if the borescope is item 38 or item 36.  Even if one were to assume the borescope is item 36, said item 36 is made up of a number of components, and a “borescope axis” could be situated at a number of locations on any of these components while extending from the proximal end to distal end.  If one were to assume the borescope is item 38, the location of the “borescope axis” is still unclear as the specification para. [0018] indicates borescope 38 includes a number of components Claims 2-5, 7-10, 12-15, and 17-21 are also rejected based on their dependence on claims 1 or 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kell et al., (US Pat. Pub. 20140076864), in view of Buk (US Pat. Pub. 20100292947), Kugler Laser Optics and Components 2010 Catalog, hereinafter referred to as the Kugler, and Rippl et al. (US Pat. Pub. 20070062916).
Regarding claim 1, Kell discloses a laser cladding head configured to receive weld material from a powder source and collimated light from a laser source (see description of working head and laser optical fibre in abstract, and fig. 3, item 102, pipe, described in para [0042]), the laser cladding head comprising: a protective housing (fig. 4, item 62, hollow member) extending principally along a borescope axis (see fig. 2, 74, first optical fibre, which is used for viewing and has a central axis in a direction of the length of the fibre and at the center of the fibre; with claim wording “along” being interpreted as moving in a line in the direction of, and in the company of, another item [i.e. alongside]) from a proximal end to a distal end; a focal array (80, lens) situated at the proximal end within the protective housing and oriented to receive and focus the collimated light in a laser beam directed parallel to the borescope axis (see fig. 2, 74, 
Kell is silent on wherein the focal array comprising a plurality of mirrors, the plurality of alignment mirrors comprising: a first alignment mirror disposed to redirect the 
Buk teaches wherein the focal array comprising a plurality of mirrors, the plurality of alignment mirrors comprising: a first alignment mirror (fig. 1A, item 120, first mirror) disposed to redirect the collimated light from the laser source (110, laser source) into a first path (112, laser beam, shown between mirrors 120 and 130) substantially parallel to the borescope axis, and separated from the borescope axis by a first distance (a separation distance shown in fig. 1A with the borescope axis in this case being the line between mirrors 142 and 144 extending primarily along the length of the housing); a second alignment mirror (130, second mirror) disposed to redirect the collimated light from the first alignment mirror from the first path into a second path directed at least partially radially inward relative to the borescope axis (112, laser beam, shown with an arrow between mirrors 130 and 142, directing the beam toward the borescope axis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell to incorporate the teachings of Buk by incorporating mirrors directing the laser light in paths parallel to, and toward the borescope axis, wherein said mirrors collectively determine impingement location.  Doing so is simple substitution of one known element (Buk’s use of mirrors to direct laser light [e.g. directing laser light through and around device components direct laser light to the target]) for another (Kell’s directing light though the device to a target via lenses, with the laser head having many components and being partly flexible and small/compact as it require insertion into apertures and maneuvered into positon for welding repair deep within an apparatus [see para. [0003]]) to yield the predictable results of steering, directing, and deflecting the laser light along an unobstructed light path within the device and eventually to a target, as taught by Buk (see para. [0030]), 
Kugler teaches a focal length at least ten times the working distance and wherein the working distance is within a tolerance of the focal point (page 24 of 28, left column, 2nd and 3rd paragraphs wherein laser heads have a focal length range up to 400 mm and a working distance of 10 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Buk to incorporate a focal length and working distance taught in Kugler.  Doing so combines the short working distances needed in Kell (Kell’s borescope is used on components within engines and other apparatus as described in para. [0005] and para [0050] describes the borescope having a 9 mm working head, indicating the size of the small spaces the borescope was used in) with a long focal length. The long focal length allowing for deviations in focal height (i.e. relative movement of the workpiece or welding device) to occur, while the focus remains inside the tolerance of allowable range, as disclosed by Rippl et al. (para [0014]).
Regarding claim 9, Kell in view of Buk, Kugler and Rippl teach the invention of claim 1, as described above, but Kell in view of Buk, Kugler and Rippl is silent on the explicit disclosure wherein the focal length of the focal array is at least twenty times the working distance.  
Kugler further teaches wherein the focal length of the focal array is at least twenty times the working distance (page 24 of 28, left column, 2nd and 3rd 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Buk, Kugler and Rippl to incorporate a focal length and working distance taught in Kugler.  Doing so combines the short working distances needed in the borescope of Kell in view of Buk, Kugler and Rippl (Kell’s borescope is used on components within engines and other apparatus as described in para. [0005] and para [0050] describes the borescope having a 9 mm working head, indicating the size of the small spaces the borescope is used in) with a long focal length. The long focal length allowing for deviations in focal height (i.e. relative movement of the workpiece or welding device) to occur, while the focus remains inside the tolerance of allowable range, as disclosed by Rippl et al. (para [0014]).
Regarding claim 12, Kell in view of Buk, Kugler and Rippl teach the invention of claim 1, as described above, and Kell further teaches wherein the imaging direction is angled (see fig. 4, wherein item 75, end, of 74 ,first optical fibre, is shown angled). 
Kell in view of Buk, Kugler and Rippl is silent on wherein said angle is between 15° and 25° with respect to the emission direction.  
Kell does teach a borescope angled to view the welding target (fig. 4 item 75, and para. [0026]), but does not specify the angle being between 15° and 25° with respect to the emission direction.  In the instant application (para. [0019] and [0051]) the applicant has not disclosed any criticality for the claimed specified 

Regarding claim 21, Kell in view of Buk, Kugler, and Rippl teach the invention of claim 1, as described above, and Kell further teaches to align the laser beam along a borescope axis, thereby determining the impingement location on the turning mirror and the target point (see fig. 2, 74, first optical fibre, which runs parallel to laser beam path along 78, third optical fibre, and 80, lens, but is separated by a nonzero distance; with claim wording “along” being interpreted as moving in a line in the direction of, and in the company of, another item [i.e. alongside], with said alignment determining the impingement location on the mirror and the target point).
Kell in view of Buk, Hugler, and Ripple are silent on wherein the focal array comprises a plurality of alignment mirrors configured to align said laser beam.
Buk teaches wherein the focal array comprises a plurality of alignment mirrors configured to align said laser beam (fig. 1A, 120, 130, and 142 mirrors redirect the laser beam to the line between mirrors 142 and 144, which is set as the borescope axis; the mirrors orientation determining laser impingement location on the last mirror [144] and the target point). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Buk, Kugler, and . 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kell in view of Buk, Kugler, Rippl and Korean Patent Publication (KR 19990010317U), hereinafter referred to as the Korean publication.
Regarding claim 2, Kell in view of Buk, Kugler and Rippl teach the invention of claim 1, as described above, and Kell further teach wherein the turning mirror is rotatably anchored within the laser cladding head about a central mirror axis (84, gimballed mounting).  

The Korean publication teaches wherein the impingement location is offset from the central mirror axis such that the mirror is indexed to expose a new impingement location (see abstract wherein the portion of the mirror irradiated with a laser beam is adjusted by moving the mirror horizontally or vertically).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Buk, Kugler and Rippl to incorporate the teachings of the Korean publication by moving the mirror to alter the impingement location of the laser.  Doing so provides a fresh, clean, and undamaged mirror surface for laser reflection, extending the life of the mirror as taught by the Korean publication (see abstract). 
Note: Rotating the mirror rather than adjusting it horizontally or vertically is the result of normal product design and development.  The Applicant has not disclosed that rotating the mirror, rather than adjusting it horizontally or vertically, provides an advantage, is used for a particular purpose, or solves a stated problem.  The Applicant’s invention performs equally well with adjusting the mirror horizontally or vertically because these adjustments expose new portions of the mirror without changing the laser emission direction, as described in the Applicant’s application.
Regarding claim 3, Kell in view of Buk, Kugler, Rippl and Korean publication teach the invention of claim 2, as described above, but is silent on wherein the turning 
The Korean publication further teaches wherein the turning mirror is indexable at least five times by moving the mirror to expose new regions the impingement location.  The Korean publication teaches a mirror where the laser impinges on a center portion of the surface (pg. 2, para 5).  The mirror can then be adjusted both vertically and horizontally (see abstract), which necessarily provides at least 4 other locations, for a total of 5 indexed locations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Buk, Kugler, Rippl and Korean publication to incorporate the teachings of the Korean publication by moving the mirror a number of times to alter the impingement location of the laser.  Doing so provides multiple fresh, clean, and undamaged mirror surface locations for laser reflection, extending the life of the mirror as taught by the Korean publication (see abstract). 

Claims 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kell in view of Buk, Kugler, Rippl, and Aubry et al. (US Pat. Pub. 20040238504).
Regarding claim 4, Kell in view of Buk, Kugler and Rippl teach the invention of claim 1, as described above, but is silent on wherein the protective housing has a beam outlet aligned with the impingement location so as to permit the redirected laser beam to leave the protective housing without exposing 
Aubry teaches wherein the protective housing has a beam outlet aligned with the impingement location so as to permit the redirected laser beam to leave the protective housing without exposing portions of the turning mirror other than the impingement location to debris and weld backspatter from the target point (fig. 2, item 66, thin flat shield).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Buk, Kugler and Rippl to incorporate the teachings of Aubry by the beam outlet limits the mirror’s exposure to splatter and debris from the target point.  Doing so protects the mirror from fouling as taught by Aubry (see para. [0042]). 
Regarding claim 13, Kell in view of Buk, Kugler and Rippl teach the invention of claim 1, as described above, but is silent on a device further comprising a gas subsystem, the gas system comprising: a high-speed gas nozzle disposed near the turning mirror, and configured to produce a gas sheath coaxial with the laser beam in a region between the turning mirror and the target point, thereby shielding the turning mirror from debris and molten backspatter; and a gas knife disposed between the turning mirror and the target point, such that the gas knife redirects the gas sheath away from the target point.
Aubry teaches a device further comprising a gas subsystem, the gas system comprising: a high-speed gas nozzle disposed near the turning mirror (fig. 2, item 50, gas flow), and configured to produce a gas sheath coaxial with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Buk, Kugler and Rippl to incorporate the teachings of Aubry by the providing a gas system to shield the mirror and a gas knife to redirect the gas sheath.  Doing so protects the mirror from fouling as taught by Aubry (see para. [0042]). 
Regarding claim 14, Kell in view of Buk, Kugler, Rippl and Aubry teach the invention of claim 13, as described above, and but is silent on wherein the gas knife is a gas jet disposed substantially transverse to the gas sheath.
Aubry teaches wherein the gas knife is a gas jet disposed substantially transverse to the gas sheath (62, secondary gas flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Buk, Kugler, Rippl, and Aubry to incorporate the further teachings of Aubry by adding a gas knife substantially transvers of the gas sheath.  Doing so protects the liquid metal (56) from the primary flow as taught by Aubry (see para. [0040]). 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kell in view of Buk, Kugler, Rippl, and Hamada et al. (US Pat. No. 5097110).    
Regarding claim 5, Kell in view of Buk, Kugler and Rippl teach the invention of claim 1, as described above, and Kell further teach wherein the turning mirror is a flat mirror (Kell item 82, mirror).
Kell in view of Buk, Kugler and Rippl is silent on wherein the mirror is formed of copper and plated with gold.
Hamada teaches wherein the turning mirror formed of copper and plated with gold (col.2 lines 55-58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Buk, Kugler and Rippl to incorporate the teachings of Hamada to have the mirror be made of gold plated copper.  Doing so provides a mirror with high reflectivity as taught by Hamada (col.2 lines 55-58).  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kell in view of Buk, Kugler, Rippl and Bartels et al. (US Pat. Pub. 20090291197).
Regarding claim 7, Kell in view of Buk, Kugler, and Rippl teach the invention of claim 1, as described above, but is silent on a temperature sensor disposed to sense changes in temperature of the turning mirror.
Bartels teaches a temperature sensor disposed to sense changes in temperature of the turning mirror (line 15 & 16 of para. [0045]).

Regarding claim 8, Kell in view of Buk, Kugler, Rippl and Bartels teach the invention of claim 7, as described above, but is silent on wherein the temperature sensor is a thermocouple situated within or adjacent the turning mirror. 
Bartels teaches wherein the temperature sensor is a thermocouple situated within or adjacent the turning mirror (line 15 thru 20 of para. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Buk, Kugler, Rippl and Bartels to incorporate the teachings of Bartels to have a thermocouple near the mirror.  Doing so provides a means to protect the mirror from thermal damage as taught by Bartels (para. [0045]).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kell in view of Buk, Kugler, Rippl and Chen (US Pat. Pub. 20070090097).
Regarding claim 10, Kell in view of Buk, Kugler and Rippl teach the invention of claim 1, but is silent on wherein the laser beam is capable of impinging on the target point at a width less than 0.25mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Buk, Kugler and Rippl to incorporate the teachings of Chen to have a laser welder with a spot width less than 0.25mm.  Doing so provides a smaller area of heating allowing for highly accurate and precise welding.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kell in view of Buk, Kugler, Rippl, Aubry and Withers et al. (US Pat. Pub. 20060185473).
Regarding claim 15, Kell in view of Buk, Kugler, Rippl and Aubry teach the invention of claim 13, as described above, but is silent on wherein the gas subsystem further comprises a coaxial inert gas nozzle surrounding the powder nozzle, and directed towards the target point such that oxygen density in the vicinity of the target point is reduced.
Withers teaches wherein the gas subsystem further comprises a coaxial inert gas nozzle surrounding the powder nozzle (fig. 1, argon gas surrounding powder from powder feeder 20), and directed towards the target point (fig. 1, molten pool) such that oxygen density in the vicinity of the target point is reduced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Buk, Kugler, Rippl, and Aubry to incorporate the teachings of Withers to have a laser 

Claims 16, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kell in view of Buk, Kugler, Rippl, Bartels, and the Korean publication.
Regarding claim 16, Kell discloses a method of operating a laser cladding system (see description of working head and laser optical fibre in abstract, and fig. 3, item 102, pipe, described in para [0042] for delivering powder or wire to be irradiated by the laser) having a borescope (fig. 4, 60, boroscope) extending along a borescope axis (74, first optical fibre, which principally extends on an axis parallel to, and along, the borescope 60), the method comprising: focusing a laser beam along a borescope axis using a focal array (78, optical fibre, and 80, lens, also principally extending along and parallel to 74, first optical fibre); supplying weld material via a powder nozzle (see the 1st three sentences of para. [0052]) to a target location offset from the borescope axis by a working distance (see fig. 3 depicts operation and shows a target and working distance as described in para. [0051]); imaging the target location with a borescope extending along and coincident with the borescope axis (see para. [0051] where the operator monitors the operation of the laser via 74 first optical fibre with the end of the optical fibre shown in fig. 4, item 75, end; and see fig. 2 wherein the borescope [item 60] lies atop, 74, first optical fibre [i.e. 60 is coincident with 74]); redirecting the laser 
Kell is silent on the focal array having a focal length of at least 400 mm; and comprising a plurality of mirrors, the plurality of alignment mirrors comprising: a first alignment mirror disposed to redirect the collimated light from the laser source into a first path substantially parallel to the borescope axis; a second alignment mirror disposed to redirect the collimated light from the first alignment mirror from the first path into a second path at least partially radially inward relative to the borescope axis; and a third alignment mirror disposed to redirect the collimated light from the second alignment mirror from the second path into a third path substantially parallel to the borescope axis, and closer to the borescope axis than the first path; determining separate dimensional components of alignment of the laser beam via separate adjustment of multiple of the plurality of alignment mirrors, such that the plurality of alignment mirrors collectively determines the impingement location;
and sensing failure conditions at the turning mirror indicating fouling or damage to the turning mirror; and indexing the turning mirror to change which portion of the turning mirror the laser beam impinges upon, without changing the emission direction.
Kugler teaches the focal array having a focal length of at least 400 mm (page 24 of 28, left column, 2nd and 3rd paragraphs wherein laser heads have a focal length range up to 400 mm and a working distance of 10 mm).

Buk teaches wherein the focal array comprising a plurality of mirrors, the plurality of alignment mirrors (fig. 1A, items 120, first mirror, 130, second mirror, and galvo-controlled mirrors 142 and 144) comprising: a first alignment mirror (fig. 1A, item 120, first mirror) disposed to redirect the collimated light from the laser source (110, laser source) into a first path (112, laser beam, shown between mirrors 120 and 130) substantially parallel to the borescope axis (the borescope axis in this case being the line between mirrors 142 and 144); a second alignment mirror (130, second mirror) disposed to redirect the collimated light from the first alignment mirror from the first path into a second path at least partially radially inward relative to the borescope axis (112, laser beam, shown with an arrow between mirrors 130 and 142, directing the beam toward the borescope axis [represented by the line between mirrors 142 and 144 travelling along the length of 140, scan head]) ; and a third alignment mirror (142, galvo-controlled mirror) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Kugler and Rippl to incorporate the teachings of Buk by incorporating mirrors directing the laser light in paths parallel to, and toward the borescope axis, wherein said mirrors collectively determine impingement location.  Doing so is simple substitution of one known element (Buk’s use of mirrors to direct laser light [e.g. directing laser light through and around device components direct laser light to the target]) for another (Kell’s directing light though the device to a target via lenses, with the laser head having many components and being partly flexible and small/compact as it require insertion into apertures and maneuvered into positon for welding repair deep within an apparatus [see para. [0003]]) to yield the predictable results of steering, directing, and deflecting the laser light along an 
Bartels teaches sensing failure conditions at the turning mirror indicating fouling or damage to the turning mirror (line 15 thru 20 of para. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Kugler, Rippl and Buk to incorporate the teachings of Bartels to sense failure conditions at the mirror of the laser.  Doing so provides a means to protect the mirror from thermal damage as taught by Bartels (para. [0045]).
The Korean publication teaches indexing the turning mirror to change which portion of the turning mirror the laser beam impinges upon, without changing the emission direction (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kell in view of Kugler, Rippl, Buk, and Bartels to incorporate the teachings of the Korean publication by moving the mirror a number of times to alter the impingement location of the laser.  Doing so provides multiple fresh, clean, and undamaged mirror surface locations for laser reflection, extending the life of the mirror as taught by the Korean publication (see abstract). 
Regarding claim 18, Kell in view of Buk, Kugler, Rippl, Bartels, and the Korean publication, hereinafter referred to as the modified device of Kell teach the 
 Bartels teaches wherein sensing failure conditions comprises detecting any out-of-bounds increase in temperature or rate of change in temperature at the turning mirror (see para. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Kell to incorporate the teachings of Bartels to have a step of detecting out-of-bounds temperature changes at the mirror. Doing so provides a step to protect the mirror from thermal damage as taught by Bartels (para. [0045]).
Regarding claim 19, the modified device of Kell teach the invention of claim 18, as described above, but the discussion is silent on wherein detecting an out-of-bounds increase in temperature comprises sensing a temperature-correlated voltage above a failure threshold across a thermocouple disposed within or adjacent the turning mirror.
Bartels teaches wherein detecting an out-of-bounds increase in temperature comprises sensing a temperature-correlated voltage above a failure threshold across a thermocouple disposed within or adjacent the turning mirror (see para. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Kell to incorporate the teachings of Bartels to have a step of detecting out-of-
Regarding claim 20, the modified device of Kell teach the invention of claim 16, as described above, but the discussion is silent on wherein at least one action from the group consisting of replacing, repairing, and cleaning the turning mirror after it has been indexed at least five times.
The Korean publication teaches indexing the turning mirror at least 5 times.  The Korean publication teaches a mirror where the laser impinges on a center portion of the surface (pg. 2, para 5).  The mirror can then be adjusted both vertically and horizontally (see abstract), which necessarily provides at least 4 other locations, for a total of 5 indexed locations; and teaches that this extends the life of the mirror.  Replacing, repairing or refurbishing the mirror at the end of the mirror’s life is a normal step in the operation of a laser welding device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Kell to incorporate the teachings of the Korean publication by moving the mirror a number of times to alter the impingement location of the laser, and then replace or repair the mirror at the end of the mirror’s life.  Doing so provides multiple fresh, clean, and undamaged mirror surface locations for laser reflection, extending the life of the mirror, and avoids a loss of laser output, beam deformation, and retroflection that occurs with the use of damaged mirrors, as taught by the Korean publication (see abstract and page 2, paragraph 5). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kell in view of Buk, Kugler, Rippl, Bartels, the Korean publication, and Aubry.
Regarding claim 17, the modified device of Kell teach the invention of claim 16, as described above, but is silent on the step of deflecting debris and molten backspatter away from the turning mirror via a high- speed gas sheath.
Aubry teaches the step of deflecting debris and molten backspatter away from the turning mirror via a high- speed gas sheath (see para. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Kell to incorporate the teachings of Aubry by the providing a gas system to shield the mirror.  Doing so protects the mirror from fouling as taught by Aubry (see para. [0042]). 


Response to Arguments
Applicant's arguments filed 8/24/2020 have been fully considered but they are not persuasive.
Regarding the 103 rejection, the applicant argues that the amended claims specify a relationship between the borescope axis, borescope, and housing which differs from the prior art.  However, as described in the 35 U.S.C. 112 rejection above, the examiner still finds it unclear an undefined where the “borescope axis” is.  Although the direction of the axis is described in the claims, the precise location is unknown.  This location is pertinent because distances and relationship between the “borescope axis” 

The applicant also argues that claims 1 and 16 are allowable due to Buk not teaching the limitations associated with the alignment mirrors, the resulting laser light pathways, and their position relative to the borescope axis. The examiner argues that Kell teaches the limitations associated with a borescope path (fig. 4, item 74, akin to the borescope axis) parallel to, but separate from, the path of the laser just prior to impacting the turning mirror (82; i.e. the laser pathway from Kell's item 80, lens, to 82, mirror, which is akin to the applicant's 3rd light path, and reads on the applicant's limitation of a nonzero distance between the parallel borescope and laser pathways). Buk is relied upon for generic teachings of the use of mirrors to route and align laser light pathways and imaging pathways. When considering what the combined teachings of the references would suggest to one of ordinary skill in the art, the examiner believes the combination of Kell teaching of a borescope axis separate but parallel to the laser path (Buk is not relied on for these teaching) with Buk’s generic teachings of mirror combinations to direct laser light along a path teaches the claimed limitations associated with the alignment mirrors, the resulting laser light pathways, and their position relative to the borescope axis.   Although the imaging of Buk is not a borescope (i.e. an instrument to be inserted into a structure providing a means for visual inspection), Buk is generically teachings the use of mirrors to route and align laser light 
In other words the teachings of the combination of the two references results in a borescope axis parallel to, but a nonzero distance from, a 3rd light path (as taught by Kell), with a plurality of mirrors directing laser light along pathways to align laser light relative to an imaging pathway (Buk). So Buk is teaching the routing of laser light using mirrors such that the laser has an unimpeded pathway to the final mirror (Buk item 144, galvo-mirror, akin to Kell's item 82, mirror, and Applicant's item 30, turning mirror) and subsequently the target, with the laser pathway having a relative position to the imaging pathway (as described above), with Kell teaching the final position and relationship of the laser and borescope (i.e. Kell fig. 4, item 74, akin to the borescope axis which is parallel to, but separate from, the path of the laser just prior to impacting the turning mirror (82) with the laser pathway from Kell's item 80 ,lens, to 82, mirror, akin to the applicant's 3rd light path), thereby reading on the applicant's limitation of a nonzero distance between the parallel borescope and laser pathways. 
Lastly, the applicant argued that no motivation for combination of Kell and Buk seems apparent as one skilled in the art has no reason to modify Kell to incorporate the mirrors of Buk, and is unsure where said mirrors would be incorporated in Kell as the two don't have analogous structures. The examiner argues that it would be obvious to have the optic lens of Kell (80) substituted with mirrors of Buk as a means of steering/deflecting the laser along the desired path to the target, as mirrors and lens are conventional optic components used to direct laser light, with the substitution of one for another to achieve laser guiding mean as an obvious substitution to one skilled in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761